NOTE: ThiS order is n0r1precedentia1.
United States Court of AppeaIs
for the FederaI Circuit
SAHA THAI STEEL PIPE (PUBLIC) COMPANY
LTD.,
Plaintiff-Appellar.t,
V.
UNITED STATES,
Defen,dant-Appellee,
and
ALLIED TUBE AND CONI)UIT CORP.
and WHEATLAND TUBE COMPANY,
Defendants-C'r0ss Appellcmts.
2010-1220, -1244
Appeals from the United States C0urt of Internati0na1
Trade in consolidated case nos. 08-CV-0380 and 08-CV-
0392, Senior Judge R. Kent0n Musg“rave.
ON MOTION
ORDER

SAHA THAl STEEL V. US 2
Upon consideration of the United States’ unopposed
motion to amend the briefing schedule,
IT ls 0RDERED THAT:
The motion is granted. The United States shall file
its response brief no later than July 20, 2010. Saha Thai
Steel Pipe (Public) C0mpany Ltd. and Allied Tube and
Conduit Corp. et al. shall file their reply briefs no later
than August 3, 2010.
FOR THE COURT
 2 5  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Kristina Medic, Esq.
Jane C. Den1psey, Esq.
Roger B. Schagrin, Esq.
U.3. 39 El?PEALS FOR
32 1 Tl'I L C1RCUlT
A
MAY 25 2010
1AuH0nsAw
0l.ERK
ge
2
523